Case 3:20-cv-00255-HEH-DJN Document 32 Filed 07/23/20 Page 1 of 1 PageID# 183
                                                                    1^:       :i=
                                                                   [cr:. (C
                                                                  r-
                                                                  {


June 15, 2020                                                                 2 3 202a
                                                             I CLci-vK,       . .■   , ' ! .1
Mr. Ricky Donnell Nelson ("1090365")                         -—
Indian Creek Correctional Center
Post Office Box 16481
Chesapeake, Virginia 23328


Clerk of The Court
United States District Court
255 West Main Street
charlottesville, Virginia 22902


   Re:   Civil Action No.    3:20-CV-00255-HEH-DJN
         Writ Brief/Complaint Petition/Motion


Dear. Sir/Madam:


     Good day; the purpose of this correspondence letter, is to
request the cost of pages for copies of the Writ Brief/Complaint
Petition/ and or Motion, initially filed in the above-mention
case. Prior to its ruling by this Honorable Court.



     Upon receipt of this correspondence letter, please respond in
writing at your usual prompt and earliest convenience. If allowed
by this Honorable Court, would you be kind enough to mail me a
courtesy copy of the requested initial filing of the Writ Brief/
Complaint Petition and/or Motion in this case. Nevertheless, 1
will provide cost of pages for copies if required. 1 kindly thank
you in advance as a courtesy. 1 remain



                                             Respectfully true.



                                                  Ricky D. Nelson
